DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the preliminary amendment filed on 10/18/2020. As directed by the amendment: claims 1-24 have been canceled and new claims 25-40 have been  added.  Thus, claims 25-40 are presently pending in this application.
Claim Objections
Claim 25 is objected to because of the following informalities:  “the form of electrical muscle stimulation” (line 23) is recommended to be replaced with – the form of said electrical muscle stimulation --; “motion of the handheld application” is recommended to be replaced with -motion of the handheld applicator-; “the release of liquified fat” is recommended to be replaced with -a release of liquified fat-; and  “wherein RF energy further heats” is recommended to be replaced with – wherein said RF energy further heats --.  
Claim 28 objected to because of the following informalities:  “the electrodes” is recommended to be replaced with -the at least two electrodes-; and “the applicator” is recommended to be replaced with – the handheld applicator –
Claim 31 is objected to because of the following informalities:  “the surface” is recommended to be replaced with – a surface –
Claim 33 is objected to because of the following informalities:  “layer-during” is recommended to be replaced with -layer during-;  “by RF energy” (line 1 on p. 5) is recommended to be replaced with -by the RF energy-; “applying electrical muscle stimulation (EMS)” (line 3 on p. 5) is recommended to be replaced with -applying the electrical muscle stimulation (EMS)-; and “release of liquified fat” (line 3 on p. 5) is recommended to be replaced with - release of the liquified fat-
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding claim 25, the claim contains subject matter: “while said electrical pulse generator applies electrical energy in the form of electrical muscle stimulation (EMS) to the patient's skin treatment area for stimulating muscles below the adipose tissue layer during said repeated back and forth motion so that the adipose tissue layer is pressurized from above and below” and “wherein such heating of the fat tissue in the adipose tissue layer by the RF energy applied with pressurization by the electrical muscle stimulation (EMS) during said repeated back and forth motion to cause reduction of the fat tissue in the adipose tissue layer by acceleration of natural fat cell metabolism causing the release of liquefied fat from the fat cells into the patient's extra cellular tissue for lymphatic drainage therefrom”,  which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is noted that the specification (see paragraph [0039] of application’s PGPUB) merely teaches that “In an exemplary embodiment of the invention, the action of massage contacts 560 are synchronized with the electrical muscle stimulation (EMS) so that the adipose layer will be pressurized on both sides simultaneously. Alternatively, each function may act independently. In some embodiments of the invention, the massage is applied manually by pressing massage contacts 560 against the user's skin 120, and optionally moving them back and forth across the user's skin 120”, thus fails to teach applying EMS “during said repeated back and forth motion” and applying RF heating with pressurization by EMS “during the repeated back and forth motion” as claimed.
Regarding claim 33, the claim contains subject matter: “the control board causes the radio frequency (RF) generator to heat the fat cells contained in the adipose tissue layer of the patient's skin treatment area during the handheld applicator's repeated back and forth motion to liquefy the fat cells” and “electrical stimulation (EMS) stimulates the muscle layer below the adipose tissue layer during the handheld applicator's repeated back and forth motion”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is noted that the specification (see paragraph [0039] of applicant’s PGPUB) merely teaches that “In an exemplary embodiment of the invention, the action of massage contacts 560 are synchronized with the electrical muscle stimulation (EMS) so that the adipose layer will be pressurized on both sides simultaneously. Alternatively, each function may act independently. In some embodiments of the invention, the massage is applied manually by pressing massage contacts 560 against the user's skin 120, and optionally moving them back and forth across the user's skin 120”, thus fails to teach to heat the fat cells “during the repeated back and forth motion (of the handheld applicator)” and stimulates the muscle layer “during the repeated back and forth motion (of the handheld applicator)” as claimed.
The remaining claims are also rejected because they depend on the rejected claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 25, “said back and forth motion” (line 1 on p. 3) ; “said repeated back and forth motion” (lines 4-5 on p. 3) and “such heating” (line 3 on p. 3) each lacks antecedent basis
Regarding claim 33, “the heating” (line 1 on p. 5) and “said stimulating” (line 2 on p. 5) each lacks antecedent basis
Regarding claim 34, “said eating” and “said stimulating” each lacks antecedent basis
Regarding claim 36, “all electrodes” is unclear as to which electrodes (are all electrodes referring to: (i) at least two electrodes of the handheld applicator? (ii) at least one electrode” of the RF generator plus at least one electrode of the electrical pulse generator? or some other electrodes?)
The remaining claims are also rejected because they depend on the rejected claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25-40, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Bernabei (US 2004/0220622) in view of Torbati (US 2007/0055154) and Altshuler et al. (US 2004/0073079)
Regarding claim 25, as best understood, Bernabei discloses a non-invasive fat removal device (figs. 5 and 10) for fat reduction (“a device for reducing cellulite”, see claim 24 on p. 15) in a patient's skin treatment area by causing  liquification and release of fat (“heating (solubilizing) of the cellulite/fat tissue beneath the skin surface”, see [0143]) from fat cells contained in an adipose tissue layer into an extra cellular tissue of the patient's skin treatment area for lymphatic drainage therefrom, the adipose tissue layer overlying a muscle layer (see claim 3, “heating the surface of the patient's skin” by “a radio frequency signal”, “wherein the treatment method is for reducing cellulite or fatty tissue (or adipose tissue) disposed beneath the surface of the patient's skin”),  the non-invasive fat removal device  comprising:
an electrical pulse generator 400 (see [0086]) to generate pulses of DC current (DC current generator 610, see [0086]) to provide electrical stimulation to the skin (“electrical stimulation of the skin”, see [0072]);
a radio frequency (RF) generator 3110 (fig. 31, RF generator 3110, [0144]) to provide RF energy (heating of the skin by "radio frequency", see [0138] and [0140]) to heat fat tissue in the adipose tissue layer of the patient's skin treatment area (reducing fatty tissue by heating using radio frequency, see claim 3 on p. 13-14) to cause liquification of the fat cells (“heating (solubilizing) of the cellulite/fat tissue beneath the skin surface”, see [0143]) and “the skin may be heated to a temperature of between 45°C and 60°C”, see [0139]);
a handheld applicator (fig. 5, “hand-held probe”, see [0027] and [0083]) including at least two electrodes 705/830 (fig. 7-11, “head portion of the probe”, see [0030]-[0033]) to be placed in contact with the patient's skin treatment area for applying electrical energy thereto (see [0087], [0094] and [0114])3
at least one electrodes 705 (figs. 7-8, see [0087]) of said at least two electrodes being in electrical contact with said electrical pulse generator 400 (figs. 4 and 6, see [0086]); 
at least one electrode 830 (fig. 11) of said at least two electrodes being in electrical contact with said RF generator (see [0138]); 
said handheld applicator being intended to be manually pressed on the patient's skin treatment area and repeatedly moved back and forth (by means of rollers 830 in figs. 10-11) thereby positively massaging the patient's skin treatment area from above (figs. 10-11, see 0093]), 
said electrical pulse generator applying electrical energy in the form of electrical muscle stimulation (EMS) to the patient's skin treatment area for stimulating the skin during said repeated back and forth motion 
said RF generator to provide RF energy heating (“radio frequency signal to be provided to the rollers 830' disposed on the head of the probe”, see [0144]) to heat fat tissue in the adipose tissue layer to cause liquification of the fat cells (“heating (solubilizing) of the cellulite/fat tissue beneath the skin surface”, see [0143]) while said electrical pulse generator applies electrical energy heating (“electrical pulse bursts and radio frequency signal to be provided to the rollers 830' disposed on the head of the probe”, see [0144]) in the form of electrical stimulation to the patient's skin treatment area during said back and forth motion (by means of rollers 830’, see fig. 30) of the handheld applicator 
Bernabei teaches that the electrical pulses stimulation is synchronized with the massaging motion ("synchronization", see [0070], [0072] and [0076]) and the electrical pulse having a peak current of 10 mA and a frequency range of 40-100 Hz (see [0061 ]) but does not explicitly disclose that the pulse current is effective to provide electrical muscle stimulation (EMS) to the muscles below the adipose tissue layer, so that the adipose tissue layer of the skin is pressurized simultaneously from above and below. However, Torbati teaches a treatment system and method for reducing cellulite and/or fat at a region of treatment (see abstract), in which the pressure exertion apparatus includes "an electrical stimulation apparatus capable of providing electrical stimulation to muscles surrounding the area of treatment, preferably operational in an intensity range between 5 to 90 mA" (see [0029]) in order "to contract to aid in squeezing out fat in the cellulite and fat layers" (see [0059]). Torbati further teaches that electrical current is applied through the electrodes at frequencies ranging from 5-150 Hz to stimulate intermittent contractions of the muscles, which create a tense bedding of muscle against the cellulite and/or fat layer such that the tense bedding provides a counter wall for the pressing of the cellulite tissue and/or fat tissue being treated; wherein the trembling motion of the muscles applies periodic squeezing to the cellulite tissue and/or fat tissue, especially if external pressure from above is mechanically applied to the region as well (see [0058]).
Since Bernabei's intensity and frequency of the electrical pulses is within the operation range of Torbati’s intensity and frequency for providing electrical stimulation to muscles surrounding the area of treatment, therefore it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the Bernabei's reference, to generate an effective electrical energy having an intensity that is capable of stimulating muscles surrounding the area of treatment so that the adipose tissue layer of the skin is pressurized simultaneously from above (via mechanical massage) and below (via EMS), as suggested and taught by Torbati, for the purpose of providing contractions of the muscles, which create a tense bedding of muscle against the cellulite and/or fat layer such that the tense bedding provides a counter wall for the pressing of the cellulite tissue and/or fat tissue being treated; wherein the trembling motion of the muscles applies periodic squeezing to the cellulite tissue and/or fat tissue, especially if external pressure from above is mechanically applied to the region as well (see [0058]), thereby reducing cellulite and fat at a region by utilizing the most effective electrical intensity or amplitude for stimulating muscles surrounding the area of treatment in order to contract to aid in squeezing out fat in the cellulite and adipose layers (see Torbati’s [0059]).
Bernabei teaches the application of electrical pulses and mechanical vibration (massaging) to the skin in “a controlled manner” (see [0003]) and “the controlled heating” of the skin (see [0139]) adapted to control operation of the device responsive to temperature measurements (see [0140]) from the surface of the skin of the user but i does not disclose a control board configured to control the radio frequency (RF) generator and the electrical pulse generator. However, it is well known in the art to use a control board, as exemplified by Torbati’s control board 302 (“processor 302”, fig. 3), configured to control operation of electrical pulse generator 308, the massage contacts 310 and the heating generator 312 (fig. 3, see [0054]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the device in the Bernabei's reference, to include a control board, as suggested and taught by Torbati, for the purpose of providing a suitable controller for monitoring and controlling all operations of the device during use thereby safely and effectively reducing body perimeter, fat and cellulite (see Torbati’s [0001])
With respect to “wherein such heating of the fat tissue in the adipose layer by the RF energy is applied with pressurization by the EMS during said repeated back and forth motion of the handheld applicator to cause reduction of the fat tissue in the adipose tissue layer by acceleration of natural fat cell metabolism causing the release of liquefied fat from the fat cells into the patient's extra cellular tissue for lymphatic drainage therefrom”, Bernabei already teaches a device for reducing cellulite (see claim 24 on p. 15), wherein the heating (provided by RF generator) is applied at the same time of the electrical muscle stimulation (provided by "electrical pulses”, see claim 24 on p. 15 and EMS as taught by Torbati)  which is applied during (or at a same time) the massaging (provided by “mechanical pulses”, see claim 24 on p. 15, “wherein the burst of electrical pulses are applied to the portion of the patient's skin at a same time the mechanical pulses are applied to the portion of the patient's skin and at a same time the portion of the patient's skin is being heated”)
Bernabei is silent regarding “wherein the RF energy heats collagen fibers to stimulate fibroblast metabolism, leading to skin tightening and new collagen production”. However, Altshuler et al.  teaches a method and apparatus for treating region of subcutaneous fat tissue by using  thermal energy in the form of radio frequency (RF) energy (see [0070] and [0071]) in the treatment of various cosmetic conditions such as skin rejuvenation, wrinkle removal, skin tightening and lifting, cellulite and subcutaneous fat treatment (see [0027-[0028]); and new collagen generation in skin and subcutis ([0051]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the Bernabei's reference, such that wherein the RF energy heats collagen fibers to stimulate fibroblast metabolism, leading to skin tightening and new collagen production, as suggested and taught by Altshuler et al. , for the purpose of treating various cosmetic conditions such as skin rejuvenation, wrinkle removal, skin tightening and lifting, cellulite and subcutaneous fat treatment (see [0027-[0028]) and stimulating tissue generation including new collagen generation in skin and subcutis ([0051]).
 Regarding claims 26-29, Bernabei discloses wherein said RF energy and said EMS are adapted to be applied to the patient's skin treatment area upon placing said handheld applicator in contact therewith (fig. 30); and activated by activating a switch (“switch”, see [0092]); wherein the electrodes in the applicator of the device represent a first pole and an electrode external to the applicator (a ground plate connected to patient, see claim 12 on p. 14) provides the opposite pole to form a closed circuit; wherein said applicator includes at least two spaced apart discreet heads  830 (fig. 10, see [0093]) for positively massaging the patient's skin treatment area, and some of the at least two spaced apart heads 830 only serve as electrodes (see [0094] and fig. 8).
Regarding claim 30, Bernabei discloses all the claimed features but is silent regarding less than all of said at least two electrodes only deliver RF energy and less than all of said at least two electrodes only deliver EMS. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select some of the electrodes only deliver RF energy and some only deliver EMS so that it can be selectively regulated and controlled independently according the patient's need and desire, because applicant has not disclosed that having said claimed feature provides an advantage, solves any stated problem, or is used for any particular purpose. One of ordinary skill in the art, furthermore, would have expected that the device would perform equally well with either designs because the therapeutic effect of the device is not affected by the claimed feature. Therefore, it would have been an obvious matter of design choice to modify Bernabei's device to obtain the invention as specified in the claim.
Regarding claims 31-32, Bernabei teaches the application of electrical pulses and mechanical vibration (massaging) to the skin in “a controlled manner” (see [0003]) and “the controlled heating” of the skin (see [0139]) adapted to control operation of the device responsive to temperature measurements (see [0140]) from the surface of the skin of the user and further comprises a temperature sensor (see [0140]) in said handheld applicator to provide temperature measurements from the surface of the skin (“a temperature sensor is provided on the head of the probe, to determine when the skin reaches the desired temperature. When the desired skin temperature is reached, the heating of the skin is controlled so that the desired skin temperature is maintained (and thus not increased). Thus, when the patient's skin is detected to be at 50°C, then the radio frequency is controlled”, see [0140]), but is silent regarding a control board adapted to control operation of electrical pulse generator, the massage contacts and the RF generator. However, it is well known in the art to use a control board, as exemplified by Torbati’s control board 302 (“processor 302”, fig. 3), adapted to control operation of electrical pulse generator 308, the massage contacts 310 and the heating generator 312 (fig. 3, see [0054]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the device in the Bernabei's reference, to include a control board, as suggested and taught by Torbati, for the purpose of providing a suitable controller for monitoring and controlling all operations of the device during use thereby safely and effectively reducing body perimeter, fat and cellulite (see Torbati’s [0001])
Regarding claim 33, as best understood, Bernabei discloses a method of reducing fat in a patient's skin treatment area adipose tissue (see claims 3 and 21 on p. 14-15) by causing  liquification and release of liquefied fat (“heating (solubilizing) of the cellulite/fat tissue beneath the skin surface”, see [0143]) from fat cells contained in an adipose tissue layer into an extra cellular tissue of the patient's skin treatment area for lymphatic drainage therefrom, the adipose tissue layer overlying a muscle layer (see claim 3, “heating the surface of the patient's skin” by “a radio frequency signal”, “wherein the treatment method is for reducing cellulite or fatty tissue (or adipose tissue) disposed beneath the surface of the patient's skin”), the method comprising:
providing a handheld applicator (fig. 5, “hand-held probe”, see [0027] and [0083]) including at least two electrodes 705/830 (fig. 7-11, “head portion of the probe”, see [0030]-[0033]) to be placed in contact with the patient's skin treatment area for applying electrical energy thereto (see [0087], [0094] and [0114])
wherein at least one electrode 830 (fig. 11) of said at least two electrodes being in electrical contact with a RF generator for applying RF energy to the adipose tissue layer of the patient's skin treatment area, (see [0138] and claim 3 on p. 14); 
 wherein at least one electrode 705 (figs. 7-8, see [0087]) of said at least two electrodes being in electrical contact with an electrical pulse generator 400 for applying electrical muscle stimulation (EMS) to the patient's skin treatment area, (figs. 4 and 6, see [0086]); 
manually applying said handheld applicator repeatedly moved back and forth (by means of rollers 830 in figs. 7-11) on the patient's skin treatment area to positively massage the patient's skin treatment area (figs. 10-11, see [0093]-[0094]), 
the  RF generator to provide RF energy to heat (heating by "radio frequency", see [0138] and [0140]) the fat cells (reducing fatty tissue by heating using radio frequency, see claim 3 on p. 13-14) contained in the adipose tissue layer of the patient's skin treatment area during the handheld applicator repeatedly moved back and forth motion ("whereby the RF is provided to the skin by way of the rollers positioned on the head of the probe", see [0138]) to liquefy the fat tissue (liquefy fatty tissue by heating using radio frequency, see claim 3 on p. 13-14 and “the skin may be heated to a temperature of between 45°C and 60°C”, see [0139] and “heating (solubilizing) of the cellulite/fat tissue beneath the skin surface”, see [0143]);
the electrical pulse generator applies electrical energy to stimulate the skin and cellulite (DC current generator 610, see [0086]) through electrodes 705 (fig. 7) during the handheld applicator repeatedly moved back and forth (by means of rollers 830 in figs. 7-11);
Bernabei teaches that the EMS is synchronized with the massaging ("synchronization", see [0070], [0072] and [0076]) and the electrical DC pulse having a peak current of 10 mA and a frequency range of 40-100 Hz (see [0061 ]) but does not explicitly disclose that the pulse current is effective to provide electrical muscle stimulation (EMS) to the muscles below the adipose layer, so that the adipose layer of the skin is pressurized from below. However, Torbati teaches a treatment system and method for reducing cellulite and/or fat at a region of treatment (see abstract), in which the pressure exertion apparatus includes "an electrical stimulation apparatus capable of providing electrical stimulation to muscles surrounding the area of treatment, preferably operational in an intensity range between 5 to 90 mA" (see [0029]) in order "to contract to aid in squeezing out fat in the cellulite and fat layers" (see [0059]). Torbati further teaches that electrical current is applied through the electrodes at frequencies ranging from 5-150 Hz to stimulate intermittent contractions of the muscles, which create a tense bedding of muscle against the cellulite and/or fat layer such that the tense bedding provides a counter wall for the pressing of the cellulite tissue and/or fat tissue being treated; wherein the trembling motion of the muscles applies periodic squeezing to the cellulite tissue and/or fat tissue, especially if external pressure from above is mechanically applied to the region as well (see [0058]).
Since Bernabei's intensity and frequency of the electrical pulses is within the operation range of Torbati’s intensity and frequency for providing electrical stimulation to muscles surrounding the area of treatment, therefore it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the device in the Bernabei's reference, to generate effective electrical pulse having an intensity that is capable of stimulating muscles surrounding the area of treatment such that the adipose layer of the skin is pressurized simultaneously from above (via mechanical massage) and below (via EMS), as suggested and taught by Torbati, for the purpose of providing contractions of the muscles, which create a tense bedding of muscle against the cellulite and/or fat layer such that the tense bedding provides a counter wall for the pressing of the cellulite tissue and/or fat tissue being treated; wherein the trembling motion of the muscles applies periodic squeezing to the cellulite tissue and/or fat tissue, especially if external pressure from above is mechanically applied to the region as well (see [0058]), thereby reducing cellulite and fat at a region by utilizing the most effective electrical intensity or amplitude for stimulating muscles surrounding the area of treatment in order to contract to aid in squeezing out fat in the cellulite and adipose layers (see Torbati’s [0059]).
Bernabei teaches the application of electrical pulses and mechanical vibration (massaging) to the skin in “a controlled manner” (see [0003]) and “the controlled heating” of the skin (see [0139]) adapted to control operation of the device responsive to temperature measurements (see [0140]) from the surface of the skin of the user but i does not disclose providing a control board for controlling the radio frequency (RF) generator and the electrical pulse generator. However, it is well known in the art to provide a control board, as exemplified by Torbati’s control board 302 (“processor 302”, fig. 3), configured to control operation of electrical pulse generator 308, the massage contacts 310 and the heating generator 312 (fig. 3, see [0054]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the Bernabei's reference, to provide a control board, as suggested and taught by Torbati, for the purpose of providing a suitable controller for monitoring and controlling all operations of the device during use, thereby safely and effectively reducing body perimeter, fat and cellulite (see Torbati’s [0001])
With respect to “wherein the heating of fat cells by the RF energy simultaneously with manually applying the handheld applicator while pressurization by said stimulating by the electrical pulse generator applying EMS accelerate natural fat cell metabolism causing the release of liquefied fat from the fat cells into the patient's extra cellular tissue”, Bernabei already teaches a device for reducing cellulite (see claim 24 on p. 15), wherein the heating (provided by RF generator) is applied at the same time of the electrical muscle stimulation (provided by "electrical pulses”, see claim 24 on p. 15,  “wherein the burst of electrical pulses are applied to the portion of the patient's skin at a same time the mechanical pulses are applied to the portion of the patient's skin and at a same time the portion of the patient's skin is being heated”; and EMS as taught by Torbati). Moreover, one of ordinary skill in the art would appreciate that providing RF heating energy such that the skin may be heated to a temperature of between 45 °C and 60 °C (as taught by Bernabei’s [0139]) (NOTE: this temperature range is substantially the same range of temperature disclosed by applicant, see paragraph [0030] of applicant’s PGPUB, which states “the RF energy is set to heat the fat cells 210 to a level wherein the temperature on the surface of the skin does not exceed 40°C - 45°C to prevent skin damage. Optionally, higher temperature ranges may be possible for short durations”), appears to comprehend the claimed language of the limitation “cause reduction of the fat tissue in the adipose layer by acceleration of natural fat cell metabolism causing the release of liquefied fat from the fat cells into the patient's extra cellular tissue” (as a result of sufficient heating of skin)
Bernabei is silent regarding “wherein the RF energy heats collagen fibers to stimulate fibroblast metabolism, leading to skin tightening and new collagen production”. However, Altshuler et al.  teaches a method and apparatus for treating region of subcutaneous fat tissue by using  thermal energy in the form of radio frequency (RF) energy (see [0070] and [0071]) in the treatment of various cosmetic conditions such as skin rejuvenation, wrinkle removal, skin tightening and lifting, cellulite and subcutaneous fat treatment (see [0027-[0028]); and new collagen generation in skin and subcutis ([0051]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the Bernabei's reference, such that wherein the RF energy heats collagen fibers to stimulate fibroblast metabolism, leading to skin tightening and new collagen production, as suggested and taught by Altshuler et al. , for the purpose of treating various cosmetic conditions such as skin rejuvenation, wrinkle removal, skin tightening and lifting, cellulite and subcutaneous fat treatment (see [0027-[0028]) and stimulating tissue generation including new collagen generation in skin and subcutis ([0051]).
Regarding claims 34-36, Bernabei discloses wherein said heating and stimulating are adapted to be activated when the handheld applicator is placed in contact with  the patient's skin treatment area (figs. 10-11, see [0092]); wherein less than all of said at least two electrodes 830 perform stimulating and heating (figs. 8, 11 and 29-30); and less than all of said at least two electrodes 705 form a closed circuit (figs. 7-8) through the body of the patient; and as best understood, wherein all electrodes 705/830 perform stimulating and heating (figs. 7, 8, 11 and 29-30);
Regarding claims 37-38, with respect to the limitation of electrical pulses is adapted to generate pulses or stimulating the muscles occurs with electrical pulses "in the range of 100 to 500 milliamperes", it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Bernabei’s reference such that electrical pulses can be generated in the range of 100 to 500 milliamperes, for the purpose of effectively stimulating muscle surrounding the area of treatment in order to contract to aid in squeezing out fat in the cellulite and fat (adipose) layers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 39-40, Bernabei teaches providing RF heating energy such that the skin treatment area surface may be heated to a temperature of between 45°C and 60°C (see [0139]) and a temperature sensor is provided on the head of the probe to determine when the skin surface reaches the desired temperature, wherein “the heating of the skin is controlled so that the desired skin temperature is maintained (and thus not increased)”, (see [0140]) and the temperature controlled by a control board (as taught by Torbati’s “processor 302”, fig. 3); but does not disclose the RF energy heats the patient’s skin treatment area’s surface to a temperature controlled by a control board having a level of no more than 45°C. However, Altshuler et al. teaches that fat reduction may also be achieved by heating fat or adipose cells to an elevated temperature, but below the damage temperature, wherein the fat cells may be heated to a temperature of between about 41°C and about 45°C (see [0029]) and preferable tissue temperature on the heating phase is in the range between 25°C and 45°C (see [0054]). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bernabei such that the RF energy heats the patient's skin tissue to a temperature  in the range between 25°C and 45°C and wherein the patient's skin surface temperature is controlled by the control board to a level of no more than 45°C, as taught and suggested by Altshuler et al., for the purpose of safely achieving fat reduction without damaging the skin tissue ([0029]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-16 and 19-33 (filed on 9/22/2022) of copending Application No. 17/678,484 in view of Bernabei, Torbati and/or Altshuler et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/678,484 in view of Bernabei, Torbati and/or Altshuler et al. teach essentially all the claimed features (see discussion above). This is a provisional nonstatutory double patenting rejection.
Claims 25-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 17/685,839 in view of Bernabei, Torbati and/or Altshuler et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/685,839 in view of Bernabei, Torbati and/or Altshuler et al. teach essentially all the claimed features (see discussion above). This is a provisional nonstatutory double patenting rejection.
Claims 25-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/713,821 in view of Bernabei, Torbati and/or Altshuler et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/713,821 in view of Bernabei, Torbati and/or Altshuler et al. teach essentially all the claimed features (see discussion above). This is a provisional nonstatutory double patenting rejection.
Claims 25-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/713,847 in view of Bernabei, Torbati and/or Altshuler et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/713,847 in view of Bernabei, Torbati and/or Altshuler et al. teach essentially all the claimed features (see discussion above). This is a provisional nonstatutory double patenting rejection.
Claims 25-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/714,249 in view of Bernabei, Torbati and/or Altshuler et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/714,249 in view of Bernabei, Torbati and/or Altshuler et al. teach essentially all the claimed features (see discussion above). This is a provisional nonstatutory double patenting rejection.
Claims 25-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-23 of copending Application No. 17/714,258 in view of Bernabei, Torbati and/or Altshuler et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/714,258 in view of Bernabei, Torbati and/or Altshuler et al. teach essentially all the claimed features (see discussion above). This is a provisional nonstatutory double patenting rejection.
Claims 25-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/718,992 in view of Bernabei, Torbati and/or Altshuler et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/718,992 in view of Bernabei, Torbati and/or Altshuler et al. teach essentially all the claimed features (see discussion above). This is a provisional nonstatutory double patenting rejection.
Claims 25-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8-14, 17 and 19-22 (filed on 10/26/2022) of copending Application No. 17/713,943 in view of Bernabei, Torbati and/or Altshuler et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/713,943 in view of Bernabei, Torbati and/or Altshuler et al. teach essentially all the claimed features (see discussion above). This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Michael ‘520 discloses a method and device for fat treatment, the device including an energy source for tissue heating and a pulse generator. Kleinsinger ‘018 teaches a device for treating cellulite and fatty masses. Cole ‘181 discloses a skin stimulator 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785